Citation Nr: 0424365	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  98-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
plantar warts of the left foot, currently rated 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for residuals of 
plantar warts of the right foot, currently rated 10 percent 
disabling.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected residuals of 
plantar warts.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from March 1963 to 
March 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

In April 2004 the veteran requested a videoconference hearing 
before a Veterans Law Judge.  He has yet to be afforded that 
hearing, nor has his request been withdrawn.  Accordingly, 
the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a 
Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

